Defendant’s conviction arises out of his presence in an apartment during a police seizure of approximately one kilogram of cocaine from a table inside the apartment.
The People stipulated they would not seek to introduce into evidence any property recovered from defendant’s person, and as defendant’s moving papers contained no sworn factual allegations demonstrating a personal, legitimate expectation of privacy in the premises from which the drugs were recovered (People v Wesley, 73 NY2d 351, 358-359), the trial court properly summarily denied defendant’s application for a Mapp/Dunaway hearing (CPL 710.60 [3] [b]). Concur — Milonas, J. P., Rosenberger, Ellerin, Ross and Rubin, JJ.